ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-344, concluding that JAMES O. ROBERSON of SILVER SPRING, MARYLAND, who was admitted to the bar of this State in 1986, and who has been temporarily suspended from practice since April 26, 2002, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.4(a) and(b) (failure to communicate with the client), RPC 1.5(a) (excessive fees), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JAMES O. ROBERSON is suspended from the practice of law for a period of six months and until the *3further Order of the Court, effective immediately; and it is further
ORDERED that respondent shall not be reinstated to the practice of law until all disciplinary matters pending against him are concluded and until he cooperates fully with the Office of Attorney Ethics as ordered by the Court on June 6, 2001, March 8, 2002, and April 26,2002; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.